        Case 2:19-cv-05547-DJH Document 41 Filed 02/21/20 Page 1 of 5



 1   Sarah R. Gonski (Bar No. 032567)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: (602) 351-8000
     Facsimile: (602) 648-7000
 4   SGonski@perkinscoie.com
 5   Marc E. Elias (WDC Bar No. 442007)*
     Elisabeth C. Frost (WDC Bar No. 1007632)*
 6   John M. Geise (WDC Bar No. 1032700)*
     PERKINS COIE LLP
 7   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
 8   Telephone: (202) 654-6200
     Facsimile: (202) 654-6211
 9   MElias@perkinscoie.com
     EFrost@perkinscoie.com
10   JGeise@perkinscoie.com
11   Abha Khanna (WA Bar No. 42612)*
     PERKINS COIE LLP
12   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
13   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
14   AKhanna@perkinscoie.com
15   *Admitted Pro Hac Vice
16   Attorneys for Plaintiffs
17                                   UNITED STATES DISTRICT COURT

18                                       DISTRICT OF ARIZONA

19   Brian Mecinas, et al.,                             No. 19-cv-05547-PHX-DJH
20                        Plaintiffs,                   JOINT NOTICE REGARDING
                                                        MARCH 5, 2020 PRELIMINARY
21                              v.                      INJUNCTION HEARING AND
                                                        ORAL ARGUMENT ON MOTION
22   Katie Hobbs, in her official capacity as the       TO DISMISS
     Arizona Secretary of State,
23
                          Defendant.
24
25
26
27
28
       Case 2:19-cv-05547-DJH Document 41 Filed 02/21/20 Page 2 of 5



 1          In preparation for the March 5, 2020 hearing which the Court has set to hear (1)
 2   argument and evidence regarding Plaintiffs’ preliminary injunction (Doc. 24), and (2)
 3   argument regarding Defendant’s motion to dismiss (Doc. 38), the parties have met and
 4   conferred regarding scheduling for the hearing and submit the following proposal for the
 5   Court’s consideration, subject to any guidance or clarification the Court may have as to the
 6   timing and structure of the hearing.
 7          The parties recognize that the proposal below contemplates approximately seven
 8   hours for the presentation of argument and evidence on the various motions, which may or
 9   may not comport with the Court’s expectations and availability. The parties further note
10   that while their respective witnesses have limited availability beyond March 5, 2020,
11   counsel is available and at the Court’s disposal on both March 4 and March 6, should the
12   Court require additional time to hear argument. The parties intend to submit final witness
13   and exhibit lists on or before February 28, 2020, consistent with the Court’s Order (Doc.
14   38).
15          Opening Statements:
16          Given the nature of this case and the extensive briefing already conducted, the parties
17   believe only minimal opening statements are needed to introduce the evidence and
18   testimony to be presented over the course of the hearing. The parties propose a limitation
19   of 5-10 minutes for each side’s opening statement.
20          Potential Witnesses:
21          Plaintiffs anticipate calling, at most, two expert witnesses and one fact witness.
22   Defendant anticipates calling, at most, one expert witness and one fact witness. The parties
23   anticipate that there will be approximately 6 hours of witness testimony in total, including
24   direct and cross examination.
25          The parties further agree that the Court may consider the materials submitted in
26   support of or opposition to the pending motions as if they were admitted through witness
27   testimony at the hearing.
28
       Case 2:19-cv-05547-DJH Document 41 Filed 02/21/20 Page 3 of 5



 1         Argument:
 2         The parties request that Defendant and Plaintiffs each be granted 30 minutes for
 3   argument in total on both Defendant’s motion to dismiss and Plaintiffs’ motion for
 4   preliminary injunction.
 5         The parties welcome any further guidance from the Court as to the structure, timing,
 6   and scope of the hearing. The parties are also available for a telephonic conference should
 7   the Court wish to discuss any scheduling matters noted herein.
 8
                                                  Respectfully submitted,
 9
     Dated: February 21, 2020                      /s   Sarah R. Gonski
10                                                Sarah R. Gonski (Bar No. 032567)
                                                  PERKINS COIE LLP
11                                                2901 North Central Avenue, Suite 2000
                                                  Phoenix, Arizona 85012-2788
12                                                Telephone: (602) 351-8000
                                                  Facsimile: (602) 648-7000
13                                                SGonski@perkinscoie.com
14                                                Marc E. Elias (WDC Bar No. 442007)*
                                                  Elisabeth C. Frost (WDC Bar No. 1007632)*
15                                                John M. Geise (WDC Bar No. 1032700)*
                                                  PERKINS COIE LLP
16                                                700 Thirteenth Street NW, Suite 600
                                                  Washington, D.C. 20005-3960
17                                                Telephone: (202) 654-6200
                                                  Facsimile: (202) 654-6211
18                                                MElias@perkinscoie.com
                                                  EFrost@perkinscoie.com
19                                                JGeise@perkinscoie.com
20                                                Abha Khanna (WA Bar No. 42612)*
                                                  PERKINS COIE LLP
21                                                1201 Third Avenue, Suite 4900
                                                  Seattle, Washington 98101-3099
22                                                Telephone: (206) 359-8000
                                                  Facsimile: (206) 359-9000
23                                                AKhanna@perkinscoie.com
24                                                Attorneys for Plaintiffs
25
26
27
28

                                                  -2-
     Case 2:19-cv-05547-DJH Document 41 Filed 02/21/20 Page 4 of 5



 1                                       OSBORN MALEDON, PA
 2
                                         s/ Mary R. O’Grady (with permission)
 3                                       Mary R. O’Grady (011434)
                                         Kimberly I. Friday (035369)
 4                                       Emma J. Cone-Roddy (034285)
 5                                       OSBORN MALEDON, P.A.
                                         2929 North Central Avenue, Suite 2100
 6                                       Phoenix, Arizona 85012–2793
                                         (602) 640-9000
 7
 8
                                         MARK BRNOVICH
 9                                       ATTORNEY GENERAL
10
                                         Linley Wilson (027040)
11                                       Deputy Solicitor General
                                         Kara Karlson (029407)
12
                                         Assistant Attorney General
13                                       2005 North Central Avenue
                                         Phoenix, AZ 85004-1592
14                                       (602) 542-4951
15
                                         Attorneys for Defendant Arizona Secretary
16                                      of State Katie Hobbs
17
18
19
20
21
22
23
24
25
26
27
28

                                        -3-
       Case 2:19-cv-05547-DJH Document 41 Filed 02/21/20 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on Friday, February 21, 2020, I electronically transmitted the
 3   attached document to the Clerk’s Office using the ECF System for filing and transmittal of
 4   a Notice of Electronic Filing to the ECF registrants.
 5
 6                                                       /s Michelle DePass
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -4-
